Citation Nr: 0810449	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  02-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
benefits purposes.


REPRESENTATION

Appellant represented by:	John R. Hill , Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 
1946.  The appellant is the veteran's former spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 Administrative Decision of the VA 
Regional Office (RO) in Denver, Colorado, which held that the 
appellant was not considered the veteran's surviving spouse 
for VA benefits purposes.

In March 2002, the parties held an informal Decision Review 
Officer conference.

In December 2002, June 2003, and April 2005, the Board 
remanded the claim on appeal to schedule a travel board 
hearing.

In September 2007, the appellant testified during a hearing 
at the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 


FINDING OF FACT

The appellant's September 1972 marriage to the veteran was 
terminated by divorce in July 1988, with knowledge of both 
parties, and there was no subsequent remarriage between the 
parties.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran are not met.  38 U.S.C.A. §§ 
101(3), 103, 1102, 1304 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.54 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the appellant dated in July 2005.  
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence VA would seek to provide; (3) 
informing the appellant about the information and evidence 
she was expected to provide; and (4) requesting the appellant 
provide any evidence in her possession that pertains to her 
claim.  A June 2006 supplemental statement of the case (SSOC) 
advised the appellant of how VA assigns disability ratings 
and effective dates and complies with the holding of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice. 

Although the appellant was not given notice required by Hupp, 
as will be explained below, the claim on appeal lacks legal 
merit; hence, the duties to notify and assist imposed by the 
VCAA are not applicable in this appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

In addition, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Court documents 
are associated with the claims file.  Additionally, the 
appellant presented testimony at a Board hearing in support 
of her claim and the transcript of the hearing is of record.

The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained and the case is 
ready for appellate review.




Merits of the Claim

DIC benefits may be paid to the surviving spouse of a veteran 
who died of a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002).  The appellant claims VA DIC benefits as 
the surviving spouse of the veteran, who died in November 
2000.  She contends that she was married to the veteran at 
one time, and that the subsequent divorce was procured at the 
veteran's instigation.  She also argues that the divorce was 
procured by fraud on the part of the veteran.

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the veteran.  
Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  The term 
"surviving spouse" means a person of the opposite sex who was 
the spouse of a veteran at the time of the veteran's death, 
and who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse).  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2007).  A 
spouse of a veteran is a person whose marriage to the veteran 
is valid according to the law of the place where the parties 
resided at the time of the marriage or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2007).  

In this case, the veteran and the appellant were married in 
September 1972, but they were divorced in July 1988, prior to 
the veteran's death in November 2000.  Consequently, the 
appellant was not the legal spouse of the veteran at the time 
of his death.

The appellant contends that her divorce from the veteran was 
procured by fraud on the part of the veteran.  She asserts 
that the veteran and his attorney failed to inform her of 
potential veteran's benefits that could be awarded to the 
veteran during his lifetime.  

During the course of appeal, the appellant filed a claim to 
have her divorce vacated.  In November 2007, the District 
Court for the Tenth Judicial District of the County of Anoka 
in Minnesota ordered that the appellant's motion to reopen 
her divorce was denied and the terms of the November 1988 
Judgment and Decree of divorce remained in full force and 
effect.

Based on the above facts, the appellant and the veteran were 
divorced at the time of the veteran's death.  As noted above, 
DIC benefits for a "surviving spouse" are only authorized if 
the claimant was the spouse of a veteran at the time of the 
veteran's death.  Payments of monetary benefits from the 
Federal Treasury must be authorized by statute, regardless of 
extenuating circumstances or claims of fairness.  See, e.g., 
Office of Personnel Management v. Richmond, 496 U.S. 414, 
426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. 
Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994).  In other words, unless an individual meets 
all of the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  Since the 
appellant was not married to the veteran at the time of his 
death, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  In addition, where, as 
here, the law and not the evidence is dispositive, the matter 
on appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran, for purposes of entitlement to VA 
benefits, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


